DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 02 May 2022. As directed by the amendment: no claims been amended, Claims 20-22 have been cancelled, and Claim 23 has been added.  Thus, Claims 1-19 and 23 are presently pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Claim 11 is directed to a non-transitory computer readable storage medium comprising a computer readable program for treating a disease, and Claims 12-19 are directed to a system for treating a disease, each of which are within the four statutory categories (i.e. machines). Claims 11-19 are direct to an abstract idea as described in detail below. 
Step 2A – Prong 1
Claim 11 is directed to a non-transitory computer readable storage medium comprising a computer readable program for treating a disease, and Claims 12-19 are directed to a system for treating a disease. Claim 11 recites steps including “building a symptom-centric decision tree, which accounts for probabilities for symptoms and diseases and emergency values for the symptoms and diseases, from a disease-centric knowledge base graph; navigating the symptom-centric decision tree, using a processor, based on information provided by a user, to determine a disease; determining a treatment for the user, based on the determined disease, using the symptom-centric decision tree; and providing the treatment to the user based on the determined disease.”  Claim 12 recites the steps including “decision tree code that builds a symptom-centric decision tree, which accounts for probabilities for symptoms and diseases and emergency values for the symptoms and diseases, from a disease-centric knowledge base graph, and navigates the symptom-centric decision tree, based on information provided by a user, to determine a disease, and, treatment code that determines a treatment for the user, based on the determined disease, using the symptom-centric decision tree, and that automatically triggers the administration of the treatment to the user based on the determined disease.” 
The limitations of building and navigating a decision tree and administering treatment, as drafted, under its broadest reasonable interpretation, is merely a mental process, because the steps are akin to having a doctor performing a medical diagnosis of a patient and mentally determining the likelihood of a patient’s disease based on his or her symptoms and telling the patient the diagnosis and possible treatments. Therefore, these steps may be performed mentally by a human actor. For example, the application specification states, “Block 106 then performs an inquiry with the user to determine a disease. The inquiry may, for example, include a conversation-based interaction. The inquiry may therefore include a set of questions that establish a path through the decision tree to a particular disease or group of diseases.” (Paragraph 0028). Furthermore, the application specification states that treatment administration may include “providing instructions to caregivers regarding treatment activities” (Paragraph 0030) and “the treatment module 512 may direct the user or a care provider as to the appropriate treatment for the patient” (Paragraph 0047). Claims 13-19 depend from Claim 12, and only recite additional steps of navigating or refining the process, and therefore are also directed to an abstract idea. If claim limitations, under their broadest reasonable interpretation covers the performance of the limitations within the human mind or by a human using a pen and paper, then it falls within “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). 

Step 2A – Prong 2
The judicial exception is not integrated into a practical application. Claim 11 only recites the additional elements of “a non-transitory computer readable storage medium,” “a computer readable program”, and “a computer”. Claim 12 only recites the additional elements of “a hardware processor” and “a memory” which “stores computer program code”. Claims 13-19 depend from Claim 12, and only recite additional steps of navigating or refining the recited process. These additional elements are recited at a high-level of generality (i.e., most generic computers would be known to have these components). For example, Paragraphs 0036-0038 give examples of conventional and well-known computer components of the claimed elements, and therefore these elements are considered to be recited at a high level of generality and only provide conventional, well known computing functions that do not add meaningful limits to practicing the abstract idea. Furthermore, this judicial exception is not integrated into a practical application because the treatment step claimed is not a specific treatment step, but a generic one, and could encompass additional mental processes (e.g. directing mentally to a proposed appropriate treatment). Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the judicial exception into a practical application (Step 2A – Prong 2), the additional elements of using computer components to perform the process steps amounts to no more than mere instructions to apply the exception using generic computer elements.  The only structural elements recited in the claims are: “a non-transitory computer readable storage medium,” “a computer readable program”, and “a computer” in Claim 11; and C “a hardware processor” and “a memory” which “stores computer program code” in Claim 12. These additional elements are recited at a high-level of generality (i.e., most generic computers would be known to have these components). For example, Paragraphs 0036-0038 give examples of conventional and well-known computer components of the claimed elements, and therefore these elements are considered to be recited at a high level of generality and only provide conventional, well known computing functions that do not add meaningful limits to practicing the abstract idea. Claims 13-19 depend from Claim 12, and only recite additional steps of navigating or refining the recited process and do not recite additional structure nor practical applications.  Furthermore, the treatment step limitations of Claims 11 and 12 do not recite any additional structural elements or limitations on specific steps or treatment, and therefore are also insufficient to amount to significantly more than the judicial exception. The treatment step claimed is not a specific treatment step, but a generic one, and could further encompass additional mental processes (e.g. directing mentally to a proposed appropriate treatment). In order for the claims to rise to being integrated into a practical application, the treatment step needs to claim specific treatment (see MPEP 2106.04(d)(2)). 
Therefore, mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept, and Claims 11-19 are not patent eligible under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansson (US Publication No. 2018/0122509, previously cited) in view of Salazar et al. (US Publication No. 2018/0218126, previously cited).
Regarding Claim 11, Christiansson discloses a non-transitory computer readable storage medium comprising a computer readable program (non-transitory computer readable storage medium comprising instructions, Paragraph 0030, Claim 19) for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), wherein the computer readable program when executed on a computer (e.g. computer, smartphone, network, Paragraph 0030-0031, 0006) causes the computer to perform the steps of: building a symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) from a disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, Paragraph 0054-0056, 0059-0062); navigating the symptom-centric decision tree (Paragraph 0047, 0054, 0060, 0062), using a processor (smartphone and/or separate processor, Paragraph 0030, 0040-0041), based on information provided by a user (health parameters and questions, Paragraph 0007-0008, 0047-0048, 0052, Abstract), to determine a disease (health risks, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067); determining a treatment for the user based on the determined disease (suggested solutions for treatment of determined health condition, Paragraph 0046, 0049, 0060, 0082; targeted action plan, Paragraph 0050, 0060), using the symptom-centric decision tree (Paragraph 0060, 0062, Claim 18); 
and providing the treatment to the user based on the determined disease (suggested solutions for treatment of determined health condition displayed/provided to user, Paragraph 0036-0037, 0051, 0071, 0069, 0089). Christiansson further discloses wherein the building a symptom-centric decision tree accounts for symptoms and diseases (health parameters, symptoms, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067), however, does not specifically disclose wherein the building a symptom-centric decision tree accounts for probabilities for symptoms and diseases and emergency values for the symptoms and diseases.
Salazar et al. teaches a computer system which implements a method of treating a disease (Abstract, Paragraph 0014, 0049, 0059) comprising using a symptom-centric decision tree (Paragraph 0026, 0029, 0046) based on disease-centric knowledge base graph (Knowledge Graph 225, Fig. 2; Paragraph 0024, 0026, 0028, Abstract), wherein the building a symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005) accounts for probabilities for symptoms and diseases (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values for the symptoms and diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) and using a combination of probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) to determine features and variables of the symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005), wherein the emergency values for the symptoms and diseases indicate a level of urgency or severity for respective symptoms or diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20; urgency determination, Paragraph 0025, 0045). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to account for probabilities for symptoms and diseases and emergency values for the symptoms and diseases, as taught by Salazar et al., when building the decision tree in the computer readable storage medium and system comprising the method disclosed by Christiansson, in order to provide treatment or other feedback that differentiates between life threatening-conditions and less urgent conditions, and to differentiate between probable and less probable conditions when determining the health conditions of the patient, as also taught by Salazar et al. (Paragraph 0040, 0045, 0048; Claims 8, 16), in order to maximize treatment and/or healthcare guidance effectiveness.
Regarding Claims 12 and 13, Christiansson discloses a system for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), comprising: a hardware processor (smartphone and/or separate processor, computer, Paragraph 0030-0031, 0040-0041, 0006); and a memory (computer, smartphone, cloud storage, etc. Paragraph 0030, 0045, 0062, 0064), storing computer program code (Paragraph 0030, 0062, 0064, Claim 19) that when executed by the hardware processor, implements: decision tree code that builds a symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062), from a disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, Paragraph 0054-0056, 0059-0062), and navigates the symptom-centric decision tree (Paragraph 0047, 0054, 0060, 0062) based on information provided by a user (health parameters and questions, Paragraph 0007-0008, 0047-0048, 0052, Abstract), to determine a disease (health risks, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067), and treatment code that determines a treatment for the user (suggested solutions for treatment of determined health condition, Paragraph 0046, 0049, 0060, 0082; targeted action plan, Paragraph 0050, 0060), based on the determined disease (health risks, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067), using the symptom-centric decision tree (Paragraph 0060, 0062, Claim 18), and that automatically triggers the administration of the treatment to the user based on the determined disease (automatically suggested solutions for treatment of determined health condition displayed/provided to user, Paragraph 0036-0037, 0051, 0071, 0069, 0089).  Christiansson further discloses wherein building a symptom-centric decision tree accounts for symptoms and diseases (health parameters, symptoms, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067), however, does not specifically disclose wherein the building a symptom-centric decision tree accounts for probabilities for symptoms and diseases and emergency values for the symptoms and diseases, and further building the symptom-centric decision tree using a combination of probability values and emergency values to determine features and variables of the symptom-centric decision tree.
Salazar et al. teaches a computer system which implements a method of treating a disease (Abstract, Paragraph 0014, 0049, 0059) comprising using a symptom-centric decision tree (Paragraph 0026, 0029, 0046) based on disease-centric knowledge base graph (Knowledge Graph 225, Fig. 2; Paragraph 0024, 0026, 0028, Abstract) based on code (Paragraph 0059-0060), wherein the building a symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005) accounts for probabilities for symptoms and diseases (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values for the symptoms and diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) and using a combination of probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) to determine features and variables of the symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005), wherein the emergency values for the symptoms and diseases indicate a level of urgency or severity for respective symptoms or diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20; urgency determination, Paragraph 0025, 0045). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to account for probabilities for symptoms and diseases and emergency values for the symptoms and diseases, and to use a combination of probability values and emergency values to determine features and variables of the symptom-centric decision tree, as taught by Salazar et al., when building the decision tree in the system comprising the method disclosed by Christiansson, in order to provide treatment or other feedback that differentiates between life threatening-conditions and less urgent conditions, and to differentiate between probable and less probable conditions when determining the health conditions of the patient, as also taught by Salazar et al. (Paragraph 0040, 0045, 0048; Claims 8, 16), in order to maximize treatment and/or healthcare guidance effectiveness.
Regarding Claim 14, Christiansson discloses the system further wherein the decision tree code (code, Paragraph 0030, 0062, 0064, Claim 19; Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) further refines the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree and knowledge graph are continuously updated/built based the neural network and on previous/subsequent input, Paragraph 0054-0056, 0059-0062) to capture structural relationships between symptoms and between diseases (relationship linkage between input parameters [e.g. health parameters and queries] and health risks, illness, etc., Paragraph 0052, 0060-0062, 0071-0072, 0091, 0047, 0067) before building the symptom-centric decision tree (decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, including pre-assessment of the patient, Paragraph 0054-0056, 0059-0062).
Regarding Claim 16, Christiansson discloses the system further wherein the decision tree code (code, Paragraph 0030, 0062, 0064, Claim 19; Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) further introduces a treatment (suggested solutions for treatment of determined health condition displayed/provided to user, Paragraph 0036-0037, 0051, 0071, 0069, 0089) to the disease-centric knowledge base (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, Paragraph 0054-0056, 0059-0062, including updated treatments/solutions, Paragraph 0036-0037, 0051, 0071, 0069, 0089) that is associated with a plurality of symptoms (Paragraph 0060-0062, 0071-0072, 0091, 0047-0048, 0052, 0067) of the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050, 0054-0056, 0059-0062) that identify a plurality of diseases (health risks, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067) of the disease-centric knowledge base graph.
Regarding Claim 19, Christiansson discloses a system and method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract) wherein the decision tree code (code, Paragraph 0030, 0062, 0064, Claim 19; Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) further determines symptom and disease weights based on a combination of calculated values (weights of different health values, Paragraph 0030, 0032, 0044, 0048, 0054). However, Christiansson does not specifically disclose wherein symptom and disease weights are based on probability values and emergency values as a linear combination of respective probability and emergency values. 
Salazar et al. teaches a computer system which implements a method of treating a disease (Abstract, Paragraph 0014, 0049, 0059) comprising using a symptom-centric decision tree (Paragraph 0026, 0029, 0046) based on disease-centric knowledge base graph (Knowledge Graph 225, Fig. 2; Paragraph 0024, 0026, 0028, Abstract) based on code (Paragraph 0059-0060), wherein the building a symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-0053) accounts for probabilities for symptoms and diseases (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values for the symptoms and diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) and using a combination of probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) to determine features and variables of the symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-0053), wherein symptom and disease weights (weights of symptoms/illness, Paragraph 0024, 0038-0041, 0047-0048) are based on probability values and emergency values as a linear combination (vector combinations of derived symptom/severity tokens, e.g. based on co-occurrence frequency, Paragraph 0023, 0029, 0048, 0052-0053, 0056-0057) of respective probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048)  and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base symptom and disease weights on probability values and emergency values as a linear combination of respective probability and emergency values as taught by Salazar et al., in the method and system disclosed by Christiansson in order to provide additional weighted priority to diagnosis diseases and associated symptoms that occur more frequently in a logical distribution for more accurate analysis/diagnosis, as also taught by Salazar et al. (Paragraph 0023, 0029, 0048, 0052-0053, 0056-0057).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansson in view of Salazar et al., further in view of Zhong et al. (US Publication No. 2018/0011979, previously cited).
Regarding Claim 15, Christiansson discloses a system for treating a disease
(treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein the decision tree code (code, Paragraph 0030, 0062, 0064, Claim 19; Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) introduces a manifestation to the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050) that consists of a plurality of symptoms that occur with diseases (health parameters, symptoms, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067) of the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050, 0054-0055). However, Christiansson and Salazar et al. in combination do not specifically disclose wherein the symptoms that co-occur in association with a disease of the disease-centric knowledge-base graph are manifested with a logical “AND” relation. 
Zhong et al. teaches a computer system and automated method of creating and navigating flowcharts by querying a disease-centric knowledge-base graph (150, Fig. 1, Paragraph 0019) based on input patient symptoms (Abstract, Claim 1, Paragraph 0020-0022) to determine a disease (Abstract, 345, Fig. 3, Paragraph 0028-0029, 0033), wherein associations between symptoms that co-occur in association with a disease are manifested in the disease-centric knowledge-base graph with a logical “AND” relation (315, Fig. 3; 410, 425, Fig. 4; Paragraph 0029, multiple possible diseases/diagnoses are associated with a plurality of input symptoms using “AND” logic, Paragraph 0022, 0029, 0033, 0036). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to include associations between symptoms that co-occur in association with a disease are made with a logical “AND” relation, as taught by Zhong et al., in the system and method of treating a disease disclosed by Christiansson and Salazar et al. in combination, in order to provide specific logic encoding to account for different diseases which may have the same symptoms, as also taught by Zhong et al. (Paragraph 0029, 0033, 0040).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansson in view of Salazar et al., further in view of O’Connor et al. (US Publication No. 2019/0286661, previously cited).
Regarding Claim 17, Christiansson discloses a system and method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract) including refining the disease-centric knowledge base graph with the decision tree code (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree and knowledge graph are continuously updated/built based the neural network and on previous/subsequent input, Paragraph 0054-0056, 0059-0062). However, Christiansson and Salazar et al. in combination does not specifically disclose introducing a parent-disease that is associated with a plurality of child-diseases and that is associated with a set of symptoms that is a union of sets of symptoms associated with each of the plurality of child-diseases.  
O’Conner et al. teaches a system and method of medical data integration and electronically navigating data wherein a parent-disease that is associated with a plurality of child-diseases in a data structure (parent/child node structure, Paragraph 0003-0005, 0027, 0029, 0031), and wherein a parent-disease is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases (Paragraph 0003-0005, 0027, 0029, 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include introducing a parent-disease that is associated with a plurality of child-diseases and that is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases, as taught by O’Connor et al., in the system and method disclosed by Christiansson and Salazar et al. in combination, in order to provide a more optimal assessment of results (for example, disease diagnosis) and improved data management, as also taught by O’Connor et al. (Paragraph 0003, 0004, 0029).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Christiansson in view of Salazar et al., further in view of Gupta et al. (US Publication No. 2019/0192768, previously cited).
Regarding Claim 18, Christiansson discloses a system and method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein the decision tree code builds multiple branching decision trees (Decision Tree, Fig. 3; branching questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062), including detection of early stages of diseases (Paragraph 0003-0004, 0009, 0056, 0060-0061). However, Christiansson and Salazar et al. in combination does not specifically disclose building decision trees for early, middle, and late stages of diseases. 
Gupta et al. teaches a computer system and automated method of navigating data flowcharts (Abstract, Paragraph 0042-0043) including building decision trees based on early, middle, and late stages of diseases (data vectors that include multiple various disease stage progression, Paragraph 0235-0236, 0435). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include building decision trees for early, middle, and late stages of diseases, as taught by Gupta et al., in the system and method disclosed by Christiansson and Salazar et al. in combination, in order to optimize the correlation of symptoms and probabilities for diagnosis of a particular disease based on severity (e.g. early vs late stage) or differences of potential treatments, in order to improve patient health outcome.
Claims 1-3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable Christiansson in view of Salazar et al., further in view of Wilk (US Patent No. 5,544,651, previously cited).
Regarding Claims 1 and 2, Christiansson discloses a method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract),  comprising: building a symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) using program code (Paragraph 0030, 0062, 0064, Claim 19) that is executed by a hardware processor (smartphone and/or separate processor, computer, Paragraph 0030-0031, 0040-0041, 0006) and that causes the hardware processor to build the symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) from a disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, Paragraph 0054-0056, 0059-0062),  navigating the symptom-centric decision tree (Paragraph 0047, 0054, 0060, 0062) based on information provided by a user (health parameters and questions, Paragraph 0007-0008, 0047-0048, 0052, Abstract), to determine a disease (health risks, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067); determining a treatment for the user (suggested solutions for treatment of determined health condition, Paragraph 0046, 0049, 0060, 0082; targeted action plan, Paragraph 0050, 0060) based on the determined disease (health risks, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067) using the symptom-centric decision tree (Paragraph 0060, 0062, Claim 18);  and providing the treatment to the user based on the determined disease (automatically suggested solutions for treatment of determined health condition displayed/provided to user, Paragraph 0036-0037, 0051, 0071, 0069, 0089). Christiansson further discloses wherein building a symptom-centric decision tree accounts for symptoms and diseases (health parameters, symptoms, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067), however, does not specifically disclose wherein the symptom-centric decision tree accounts for probabilities for symptoms and diseases and emergency values for the symptoms and diseases, and further building the symptom-centric decision tree using a combination of probability values and emergency values to determine features and variables of the symptom-centric decision tree, specifically wherein the emergency values for the symptoms and diseases indicate a level of urgency or severity for respective symptoms or diseases.
Salazar et al. teaches a computer system which implements a method of treating a disease (Abstract, Paragraph 0014, 0049, 0059) comprising using a symptom-centric decision tree (Paragraph 0026, 0029, 0046) based on disease-centric knowledge base graph (Knowledge Graph 225, Fig. 2; Paragraph 0024, 0026, 0028, Abstract) based on code (Paragraph 0059-0060), wherein the building a symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005) accounts for probabilities for symptoms and diseases (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values for the symptoms and diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) and using a combination of probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) to determine features and variables of the symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005), wherein the emergency values for the symptoms and diseases indicate a level of urgency or severity for respective symptoms or diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20; urgency determination, Paragraph 0025, 0045). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to account for probabilities for symptoms and diseases and emergency values for the symptoms and diseases, and to use a combination of probability values and emergency values to determine features and variables of the symptom-centric decision tree, specifically wherein the emergency values for the symptoms and diseases indicate a level of urgency or severity for respective symptoms or diseases, as taught by Salazar et al., when building the decision tree in the method disclosed by Christiansson, in order to provide treatment or other feedback that differentiates between life threatening-conditions and less urgent conditions, and to differentiate between probable and less probable conditions when determining the health conditions of the patient, as also taught by Salazar et al. (Paragraph 0040, 0045, 0048; Claims 8, 16), in order to maximize treatment and/or healthcare guidance effectiveness.
Furthermore, Christiansson nor Salazar et al. specifically discloses wherein providing the treatment includes triggering release of medicine through an intravenous route or by injection. Wilk teaches system (system of Fig. 1, Col. 5, Lines 10-42) including computing/logic structural elements for determining and treating a disease based on input symptom parameters (Abstract), wherein the system automatically triggers the administration of the treatment to the user based on the determined disease status (Abstract, Col. 2, Lines 10-26, 40-55, Col. 1, Lines 45-65), and wherein providing the treatment includes triggering release of medicine through an intravenous route or by injection (Col. 2, Lines 25-40, 50-57, Col. 1, Lines 55-67, Col. 13, Lines 35-43, Claim 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system to automatically provide the treatment by triggering of release of medicine through an intravenous route or by injection, as taught by Wilk, in the system and method disclosed by Christiansson and Salazar et al. in combination, in order to immediately and automatically provide treatment to the patient to provide a relief of symptoms more promptly by directly providing the medication into the patient’s body, and without danger of disease progression/worsening symptoms, as also taught by Wilk (Col. 2, Lines 48-56, Col. 1, Lines 25-45). 
Regarding Claim 3, Christiansson discloses a method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further comprising refining the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree and knowledge graph are continuously updated/built based the neural network and on previous/subsequent input, Paragraph 0054-0056, 0059-0062)  to capture structural relationships between symptoms and between diseases (relationship linkage between input parameters [e.g. health parameters and queries] and health risks, illness, etc., Paragraph 0052, 0060-0062, 0071-0072, 0091, 0047, 0067) before building the symptom-centric decision tree (decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, including pre-assessment of the patient, Paragraph 0054-0056, 0059-0062).
Regarding Claim 5, Christiansson discloses a method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein refining the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree and knowledge graph are continuously updated/built based the neural network and on previous/subsequent input, Paragraph 0054-0056, 0059-0062) comprises introducing a treatment (suggested solutions for treatment of determined health condition displayed/provided to user, Paragraph 0036-0037, 0051, 0071, 0069, 0089) that is associated with a plurality of symptoms (Paragraph 0060-0062, 0071-0072, 0091, 0047-0048, 0052, 0067) of the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, Paragraph 0054-0056, 0059-0062, including updated treatments/solutions, Paragraph 0036-0037, 0051, 0071, 0069, 0089) that identify a plurality of diseases (health risks, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067) of the disease-centric knowledge base graph.
Regarding Claims 7 and 8, Christiansson discloses a method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract) wherein building the symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) comprises determining symptom and disease weights based on a combination of calculated values (weights of different health values, Paragraph 0030, 0032, 0044, 0048, 0054). However, Christiansson does not specifically disclose wherein symptom and disease weights are based on probability values and emergency values as a linear combination of respective probability values and emergency values. 
Salazar et al. teaches a computer system which implements a method of treating a disease (Abstract, Paragraph 0014, 0049, 0059) comprising using a symptom-centric decision tree (Paragraph 0026, 0029, 0046) based on disease-centric knowledge base graph (Knowledge Graph 225, Fig. 2; Paragraph 0024, 0026, 0028, Abstract) based on code (Paragraph 0059-0060), wherein the building a symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005) accounts for probabilities for symptoms and diseases (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values for the symptoms and diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) and using a combination of probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) to determine features and variables of the symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005), wherein symptom and disease weights (weights of symptoms/illness, Paragraph 0024, 0038-0041, 0047-0048) are based on probability values and emergency values as a linear combination (vector combinations of derived symptom/severity tokens, e.g. based on co-occurrence frequency, Paragraph 0023, 0029, 0048, 0052-0053, 0056-0057) of respective probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to base symptom and disease weights on probability values and emergency values as a linear combination of respective probability and emergency values as taught by Salazar et al., in the method and system disclosed by Christiansson in order to provide additional weighted priority to diagnosis diseases and associated symptoms that occur more frequently in a logical distribution for more accurate analysis/diagnosis, as also taught by Salazar et al. (Paragraph 0023, 0029, 0048, 0052-0053, 0056-0057).
Regarding Claim 10, Christiansson discloses a method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein navigating the symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062) comprises performing a conversational inquiry (questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062, prompting user to answer questions, Abstract, Paragraph 0008, 0031-0032, 0035, 0042, 0047, 0054) that presents the user with questions corresponding to symptom information (contextual questions related to physical, mental, emotional, and/or behavior states/symptoms, Paragraph 0008, 0031-0032, 0035, 0042, 0047, 0054) at nodes of the symptom-centric decision tree (nodes/branches of decision tree [DT] of Fig. 4 based on questions Q which branch to different answers A, Paragraph 0042, 0047, 0054, 0056) and records responsive information provided by the user (records/stores responses for analysis, Paragraph 0008, 0031-0032, 0035, 0042, 0047, 0054).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansson in view of Salazar et al., further in view of Wilk, further in view of Zhong et al.
Regarding Claim 4, Christiansson discloses a method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein refining the disease-centric knowledge base graph (decision tree and knowledge graph are continuously updated/built based the neural network and on previous/subsequent input, Paragraph 0054-0056, 0059-0062) comprises introducing a manifestation to the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050) that consists of a plurality of symptoms that occur with diseases (health parameters, symptoms, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067) of the disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050, 0054-0055). However, Christiansson, Salazar et al., and Wilk in combination do not specifically disclose wherein the symptoms that co-occur in association with a disease of the disease-centric knowledge-base graph are manifested with a logical “AND” relation. 
Zhong et al. teaches a computer system and automated method of creating and navigating flowcharts by querying a disease-centric knowledge-base graph (150, Fig. 1, Paragraph 0019) based on input patient symptoms (Abstract, Claim 1, Paragraph 0020-0022) to determine a disease (Abstract, 345, Fig. 3, Paragraph 0028-0029, 0033), wherein associations between symptoms that co-occur in association with a disease are manifested in the disease-centric knowledge-base graph with a logical “AND” relation (315, Fig. 3; 410, 425, Fig. 4; Paragraph 0029, multiple possible diseases/diagnoses are associated with a plurality of input symptoms using “AND” logic, Paragraph 0022, 0029, 0033, 0036). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to include associations between symptoms that co-occur in association with a disease are made with a logical “AND” relation, as taught by Zhong et al., in the system and method of treating a disease disclosed by Christiansson, Salazar et al., and Wilk in combination, in order to provide specific logic encoding to account for different diseases which may have the same symptoms, as also taught by Zhong et al. (Paragraph 0029, 0033, 0040).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansson in view of Salazar et al., further in view of Wilk, further in view of O’Connor et al.
Regarding Claim 6, Christiansson discloses a system and method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract) including refining the disease-centric knowledge base graph with the decision tree code (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree and knowledge graph are continuously updated/built based the neural network and on previous/subsequent input, Paragraph 0054-0056, 0059-0062). However, Christiansson, Salazar et al., and Wilk in combination does not specifically disclose introducing a parent-disease that is associated with a plurality of child-diseases and that is associated with a set of symptoms that is a union of sets of symptoms associated with each of the plurality of child-diseases.  
O’Conner et al. teaches a system and method of medical data integration and electronically navigating data wherein a parent-disease that is associated with a plurality of child-diseases in a data structure (parent/child node structure, Paragraph 0003-0005, 0027, 0029, 0031), and wherein a parent-disease is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases (Paragraph 0003-0005, 0027, 0029, 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include introducing a parent-disease that is associated with a plurality of child-diseases and that is associated with a set of symptoms that is an union of sets of symptoms associated with each of the plurality of child-diseases, as taught by O’Connor et al., in the system and method disclosed by Christiansson, Salazar et al., and Wilk in combination, in order to provide a more optimal assessment of results (for example, disease diagnosis) and improved data management, as also taught by O’Connor et al. (Paragraph 0003, 0004, 0029).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Christiansson in view of Salazar et al., further in view of Wilk, further in view of Gupta et al. 
Regarding Claim 9, Christiansson discloses a system and method for treating a disease (treating illness and improving health, Paragraph 0009-0010, 0014, 0039, 0060, 0094, Abstract), further wherein the decision tree code builds multiple branching decision trees (Decision Tree, Fig. 3; branching questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062), including detection of early stages of diseases (Paragraph 0003-0004, 0009, 0056, 0060-0061). However, Christiansson, Salazar et al., and Wilk in combination does not specifically disclose building decision trees for early, middle, and late stages of diseases. 
Gupta et al. teaches a computer system and automated method of navigating data flowcharts (Abstract, Paragraph 0042-0043) including building decision trees based on early, middle, and late stages of diseases (data vectors that include multiple various disease stage progression, Paragraph 0235-0236, 0435). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include building decision trees for early, middle, and late stages of diseases, as taught by Gupta et al., in the system and method disclosed by Christiansson, Salazar et al., and Wilk in combination, in order to optimize the correlation of symptoms and probabilities for diagnosis of a particular disease based on severity (e.g. early vs late stage) or differences of potential treatments, in order to improve patient health outcome.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The Applicant's arguments filed in the Amendment filed 02 May 2022 have been fully considered.
The previous 35 USC 101 rejections of Claims 11-19 as made in the previous Non-Final Rejection Office Action mailed 15 February 2022 have not been withdrawn. It is recommended by the Examiner that similar amendments be made to independent Claims 11 and 12 as has been previously been made to Claim 1, which requires practical applications of specialized treatment steps, in particular “providing the treatment to the user based on the determined disease, including triggering release of medicine through an intravenous route or by injection.”, and which would further require additional structural elements that are sufficient to amount to significantly more than the judicial exception. 
The Applicant argues (see Pages 8-9 of Amendment filed 02 May 2022) that Claims 11 and 12 recite to “treatment” which would require specific structure and amount to significantly more than the judicial exception, and rise to being integrated into a practical application. However, the Specification describes that the treatment administration recited in Claims 11 and 12 may include “providing instructions to caregivers regarding treatment activities” (Paragraph 0030) and “the treatment module 512 may direct the user or a care provider as to the appropriate treatment for the patient” (Paragraph 0047), the treatment steps as claimed are not a specific treatment step, but a generic one, and could further encompass additional mental processes (e.g. directing mentally to a proposed appropriate treatment) and therefore are not sufficient to amount to significantly more than the judicial exception. The Applicant specifically argues (Pages 8-9 of Amendment):
While the specification does provide embodiments where instructions are provided to a human actor, the claim positively recites providing a treatment to the user, an act which cannot Page 8 of 13 be fairly characterized as a mental process, and which clearly integrates the claim features with a practical application. 

However, the Examiner disagrees with these arguments. Claims 11 and 12 only recite, “providing the treatment to the user” and “automatically triggers the administration of the treatment to the user”. The broadest reasonable interpretation of these steps would include providing/administering instructions to the user, as is consistent with the description in the Specification. As additional examples, the “treatment” may include mental exercises, meditation, exercise directions, etc. In order for the claims to rise to being integrated into a practical application, the treatment step needs to claim specific treatment (see MPEP 2106.04(d)(2)). Therefore, Claims 11-19 are rejected under 35 USC 101 as described in detail above. 
The Applicant’s arguments with respect to the previous 35 USC 103 rejections of Claims 1-19 have been fully considered.
The Applicant specifically argues (see Pages 9-12 of Amendment) that the previously cited Chrisiansson, Salazar et al. nor Wilk reference does not disclose all of the elements of independent Claims 1, 11, and 12. However, the Examiner disagrees with these arguments.
The Applicant specifically argues (Page 10 of Amendment):
The claims are explicit that the symptom-centric decision tree is built from a disease- centric knowledge base graph. In contrast, the Christiansson reference clearly and explicitly performs "knowledge graph KG analysis" in step S74 after data is processed by "decision tree DT" in step S72. At the very least, nothing in FIG. 3 or the related text suggests that the decision tree DT is in any way built from the knowledge graph KG.

However, the Examiner disagrees with these arguments. Christiansson discloses building a symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062)  from a disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, Paragraph 0054-0056, 0059-0062),  navigating the symptom-centric decision tree (Paragraph 0047, 0054, 0060, 0062) based on information provided by a user (health parameters and questions, Paragraph 0007-0008, 0047-0048, 0052, Abstract), to determine a disease (health risks, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067); determining a treatment for the user (suggested solutions for treatment of determined health condition, Paragraph 0046, 0049, 0060, 0082; targeted action plan, Paragraph 0050, 0060) based on the determined disease (health risks, illness, etc., Paragraph 0060-0062, 0071-0072, 0091, 0047, 0067) using the symptom-centric decision tree (Paragraph 0060, 0062, Claim 18). In particular, Christiansson discloses (Paragraph 0060, emphasis added):
A TARP can be generated and presented to the user for which a response is known, a new unknown response can be analyzed to understand what to suggest and monitor self-efficacy execution. Gradually, after some learning by the knowledge graph KG and the neural network NN in steps S74 and S76, gradually the user can build up a library of TARP's in his user profile, for example the full user profile 112A that are ready to interact via different situation or conditions….the system 10 and method 10 is thought to grow and improve along with the continued use of a user, the decision tree based-algorithm in step S72 starts by using expert knowledge and population data, and evolve by using more and more the user profile.


Christiansson further discloses (Paragraph 0062, emphasis added):
…the user profile, for example the full user profile 112A stored at the server 103 can become central in both ways as of (1) training the user to anticipate early health risks based on history data generated detailed feedback of the plurality of health parameters HP, and (2) monitor the ability of the user to bring his health back to normal or via additional expert inputs, as new contextual questions or new health parameters HP can be added into the decision tree DT of step S72, and the knowledge graph KG for weighing health segments HS with weights, based on the information gathered of the health parameters HP, and weighing and indicating relationships between health segments HS with weights WL, designed to provide for information on specific better recovery related to identified new health parameters need, and obtain additional personalized solutions thought the simulation by neural network NN to adapt the training to a new context to minimize the health risk and maximize a specific wanted health outcome.

    PNG
    media_image1.png
    297
    463
    media_image1.png
    Greyscale

Christiansson additionally discloses that the questions of the Decision Tree (DT) or continuously updated based on the feedback (Paragraph 0035, emphasis added):
With repeated cycles of measuring the health parameters HP, asking feedback in context with the AEFDQ questions, a library of AEFDQ baseline settings is built locally on the smartphone 100 and more complete and extended on the server 103 and database 130, for example by the user evaluation feedback loop 112D and historical data 112E, so that the history of the data can be further compared to an activity related baseline readings, and more accurate health feedback can be provided with continuous use of the system 10 by user.

Therefore, the Examiner maintains that Christiansson discloses the limitations including building a symptom-centric decision tree (Decision Tree, Fig. 3; questions (Q) and answers (A) of decision tree, Fig. 4A, Paragraph 0047, 0054, 0060, 0062)  from a disease-centric knowledge base graph (Knowledge Graph, Fig. 3, Paragraph 0048, 0050; decision tree is continuously updated/built based on the health knowledge graph and the neural network based on previous input, Paragraph 0054-0056, 0059-0062), since the broadest reasonable interpretation of “building” includes updating and/or refining the decision tree. This interpretation of “building” is further evidenced by new Claim 23, which specifically is directed to creating a new decision tree from the disease-centric knowledge base graph. 
The Applicant further argues (Page 11 of Amendment):
Claim 1 further recites, "where the symptom-centric decision tree accounts for probability values for symptoms and diseases and emergency values for the symptoms and diseases." …While Salazar mentions probabilities with respect to a knowledge graph and triage system, nothing connects these probabilities to the decision tree. Furthermore, the cited severity seems to be extracted from patient responses and is not accounted for by the decision tree. 


However, the Examiner disagrees with these arguments. Salazar et al. was used to teach wherein the symptom-centric decision tree accounts for probabilities for symptoms and diseases and emergency values for the symptoms and diseases, and further building the symptom-centric decision tree using a combination of probability values and emergency values to determine features and variables of the symptom-centric decision tree, specifically wherein the emergency values for the symptoms and diseases indicate a level of urgency or severity for respective symptoms or diseases. In particular, Salazar et al. teaches a computer system which implements a method of treating a disease (Abstract, Paragraph 0014, 0049, 0059) comprising using a symptom-centric decision tree (Paragraph 0026, 0029, 0046) based on disease-centric knowledge base graph (Knowledge Graph 225, Fig. 2; Paragraph 0024, 0026, 0028, Abstract) based on code (Paragraph 0059-0060), wherein the building a symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005) accounts for probabilities for symptoms and diseases (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values for the symptoms and diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) and using a combination of probability values (probabilities and confidence levels of symptoms/illness, Paragraph 0024, 0038-0040, 0048) and emergency values (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20) to determine features and variables of the symptom-centric decision tree and knowledge graph generation (Paragraph 0026, 0029, 0046, 0049, 0052-005), wherein the emergency values for the symptoms and diseases indicate a level of urgency or severity for respective symptoms or diseases (severity levels and severity “tokens” for symptoms/illness, Paragraph 0023, 0046; Claims 11, 20; urgency determination, Paragraph 0025, 0045). 
In particular, Salazar et al. teaches that the decision tree ‘accounts for probabilities for symptoms and diseases’ as required by the claims, as Salazar et al. explicitly discloses (emphasis added):
Patient complaint tokens are words and phrases from mundane language (i.e., from conversations) that directly correspond to symptoms, while duration tokens indicate the duration of a complaint, and severity tokens indicate the severity of a complaint. Tokenization and traversal of the knowledge graph 225 are further discussed in conjunction with FIG. 3… (Paragraph 0023)

The protocol execution module 240 then automates the execution of medical protocols from the medical protocol database 230. That is, the protocol execution module 240 asks the patient questions from a medical protocol according to a decision tree of the protocol. In some embodiments, the protocol execution module 240 also summarizes the patient's answers to the medical protocol…. (Paragraph 0026)
The knowledge graph training module 250 applies machine learning techniques to generate the knowledge graph 225. The knowledge graph training module 250 forms a positive training set of conversation tokens from patient conversations that are associated with the symptom in question and extracts feature values from the conversation of the training set, the features being variables deemed potentially relevant to whether or not the conversation is associated with the symptom. Different machine learning techniques—such as linear support vector machine (linear SVM), neural networks, logistic regression, naïve Bayes, memory-based learning, random forests, bagged trees, decision trees, boosted trees, or boosted stumps—may be used in different embodiments. Generating the knowledge graph 225 is further discussed in conjunction with FIGS. 6-7. (Paragraph 0029)
In some embodiments, a validation set is formed of additional conversations, other than those in the training set, which have already been determined to have or to lack the symptom in question. The knowledge graph training module 250 applies the trained validation knowledge graph 225 to the conversation tokens of the validation set to quantify the accuracy of the knowledge graph 225. (Paragraph 0030)
Furthermore, Salazar et al. explicitly discloses the steps of (Claims 10 and 11):
…asking the patient questions from the one or more pertinent medical protocols, the questions determined by answers given by the patient and decision trees of the one or more pertinent medical protocols…[and] summarizing the answers given by the patient and the determined one or more symptoms; determining a severity level corresponding to the determined one or more symptoms; and presenting the summary and determined severity level to the healthcare entity…
Therefore, the Examiner maintains that this method shows that  “the symptom-centric decision tree accounts for probabilities for symptoms and diseases and emergency values for the symptoms and diseases”, as described in the cited portions of Salazar et al. As stated above, the broadest reasonable interpretation of “building” (and “accounting for”) includes updating and/or refining the decision tree. This interpretation of “building” is further evidenced by new Claim 23, which specifically is directed to creating a new decision tree from the disease-centric knowledge base graph.
Therefore, Claims 1-19 are rejected as described in detail above. New Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792